Citation Nr: 0634039	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-31 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for major depression, 
including as secondary to service-connected cervical spine 
disability.

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, including as 
secondary to service-connected cervical spine disability.

3.  Entitlement to a compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to December 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The issue of entitlement to service connection for peripheral 
neuropathy of the right upper extremity is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of major 
depression.

2.  The veteran's hearing loss in the right ear is not 
productive of a puretone threshold average higher than 41 and 
speech recognition ability less than 92 percent.

3.  The veteran's hearing loss in the left ear is not 
productive of a puretone threshold average higher than 41 and 
speech recognition ability less than 92 percent.




CONCLUSIONS OF LAW

1.  Service connection for major depression is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310  (2006).

2.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Major Depression

The veteran claims that he has major depression that is 
caused by his service-connected cervical spine disability.  
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 2002) 
"... refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  The 
Court then concluded that "... pursuant to § 1110 and 
§ 3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

The veteran testified at a hearing before the undersigned in 
July 2006 that the chronic pain he has from his service-
connected disabilities related to his cervical spine 
disability and the limitations it places on his activities 
have caused him to be depressed.  He also said that this 
depression has affected his life in that he is not able to 
play with his children and it was a cause for his divorce.  
He also testified that his doctor recommended treatment but 
that the medication the doctor wanted him to take would have 
caused him to lose his job.  Instead he was prescribed Ambien 
so that he can at least sleep well at night.  Other than 
that, he has not received any treatment for his depression, 
including treatment by a mental health professional.  

The veteran underwent a VA psychiatric examination in April 
2003 related to his claim.  After a thorough interview with 
the veteran, the examiner failed to find any psychiatric 
disorder.  The examiner stated that the veteran did not 
report any significant impairment in his vocational or family 
life or interpersonal relationships, although there are some 
limitations as far as his ability to function at home mostly 
related to his physical condition.

At his hearing in July 2006, the veteran was offered the 
opportunity to undergo another VA examination based on his 
testimony that his depression is worse and was a cause for 
his divorce.  The veteran, however, refused such offer citing 
concerns about losing his job.  Although the Board is 
sympathetic to the veteran and understanding of his concerns, 
the medical evidence of record fails to show that the veteran 
has a current psychiatric disorder.  The VA examination 
failed to find that the veteran meets the criteria for Major 
Depression or any other psychiatric disorder.  Thus the 
preponderance of the evidence is against the veteran's claim 
for service connection for major depression and the veteran's 
claim must be denied.  As the preponderance of the evidence 
being against the veteran's claim, the doctrine of reasonable 
doubt is not applicable. 



II.  Compensable Rating for Bilateral Hearing Loss

The veteran's hearing loss is rated under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).  VA disability compensation for 
impaired hearing is derived from the application in sequence 
of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table 
VII (2006).  Table VI correlates the average pure tone 
sensitivity threshold (derived from the sum of the 1000, 
2000, 3000, and 4000 Hertz thresholds divided by four) with 
the ability to discriminate speech, providing a Roman numeral 
to represent the correlation.  Each Roman numeral corresponds 
to a range of thresholds (in decibels) and of speech 
discriminations (in percentages).  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The veteran underwent VA audio examinations in April 2003 and 
October 2005.  On the authorized audiological evaluation in 
April 2003, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
5
10
20
60
24
LEFT
10
10
45
75
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

When applying these findings to Table VI, the numeric 
designation of the veteran's hearing impairment for each ear 
is I.  Applying these numeric designations to Table VII, the 
result is that the veteran is only entitled to a zero percent 
evaluation for his bilateral hearing loss.  

On the authorized audiological evaluation in October 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
15
35
60
31
LEFT
10
15
45
75
36

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

When applying these findings to Table VI, the numeric 
designation of the veteran's hearing impairment for each ear 
remains I.  Applying these numeric designations to Table VII, 
the result again reveals that the veteran is only entitled to 
a zero percent evaluation for his bilateral hearing loss.

Application of Table VIA is not warranted as the criteria in 
38 C.F.R. §§ 4.85(c) and 4.86 have not been met.  

The preponderance of the evidence is, therefore, against the 
veteran's claim for a compensable disability rating for his 
bilateral hearing loss and the doctrine of reasonable doubt 
is not applicable.  The veteran's appeal for a compensable 
evaluation must, therefore, be denied.  

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
January 2003, prior to the initial AOJ decision on his claims 
for service connection.  Although this notice was deficient 
in that it failed to provide notice to the veteran of the 
fourth Pelegrini II element, notice of this element was later 
provided in a March 2006 letter.  These letters read as a 
whole advised the veteran of the all the Pelegrini II 
elements as stated above.  The veteran was afforded ample 
opportunity to respond to the March 2006 letter which he 
failed to do.  Thus the Board finds that the late timing of 
the notice of the fourth Pelegrini II element is 
nonprejudicial error as the veteran has been afforded 
appropriate notice and an opportunity to respond.  

The Board also notes that the veteran has not been provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and/or an effective date for 
the award of benefits will be assigned if the benefits sought 
are awarded.  However, given the denial of the veteran's 
claims, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice on these 
elements of his claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Thus the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran did not identify any VA or non-VA treatment for 
either his claimed depression or his service-connected 
hearing loss although asked to do so.  Thus there are no 
treatment records available for review.  The veteran was 
notified in the rating decisions, Statement of the Case and 
Supplemental Statements of the Case of what evidence the RO 
had obtained and considered in rendering its decisions.  He 
has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in April 2003 and 
October 2005.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he is not prejudiced as a result 
of the Board proceeding to the merits of his claims. 


ORDER

Entitlement to service connection for major depression is 
denied.

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.


REMAND

The Board remands the veteran's claim for service connection 
for peripheral neuropathy of the right upper extremity, 
including as secondary to his service-connected cervical 
spine disability, for additional development.  

The veteran testified before the undersigned at a hearing 
held in July 2006.  At this hearing, the veteran said that 
the problems with his right upper extremity had worsened 
recently and that he had undergone a third surgery for his 
cervical spine disability two months prior to the hearing.  
The last VA examination related to this claim was conducted 
in June 2004.  At that examination, the examiner did not make 
any finding relating to neuropathy or radiculopathy in the 
right upper extremity.  Thus a new examination is in order 
after the following development for treatment records has 
been conducted.

The veteran also testified that he is treated by a private 
neurosurgeon and that he thought these records were in the 
file.  The only treatment records in the claims file from 
this neurosurgeon, however, are from June to August 2002.  
The recent treatment records from this doctor may be highly 
relevant to the veteran's claim and should be obtained.  In 
addition, the hospital records from the veteran's surgery two 
months prior to the hearing should also be obtained as these 
records may be relevant to his claim as well.  Thus on 
remand, the veteran should be contacted and asked to provide 
releases for his neurosurgeon's treatment records from 
September 2002 to the present, and for the medical records 
from hospital where he had his recent neck surgery.


Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that he 
complete and submit release forms authorizing 
VA to request copies of treatment records from 
the veteran's private neurosurgeon from 
September 2002 to the present, and from the 
hospital where he underwent surgery for his 
cervical spine disability two months prior to 
his hearing in July 2006.  Advise the veteran 
that, in lieu of providing the completed 
release forms, he can submit the actual 
treatment records himself.   If the veteran 
provides completed release forms, the RO should 
then request the medical records identified.  
In making the request, the RO should specify 
that copies of the actual treatment records, as 
opposed to summaries, are needed.  All efforts 
to obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  The veteran and his representative 
should be notified of unsuccessful efforts in 
this regard and afforded an opportunity to 
submit the identified records.

2.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be scheduled 
for a VA neurology examination.  The claims 
file must be provided to the examiner for 
review in conjunction with the examination.

After reviewing the file and conducting any 
necessary diagnostic testing, the examiner 
should provide a diagnosis for any disorder(s) 
of the right upper extremity found.  If such a 
disorder is diagnosed, the examiner should 
render an opinion as to whether it is at least 
as likely as not (i.e., at least a 50 percent 
probability) that the current right upper 
extremity disorder is proximately due to or the 
result of his service-connected cervical spine 
disability.  If the examiner opines that it is 
not related to his cervical spine disability, 
then the examiner should opine whether it is 
related to any disease or injury incurred 
during service.  

3.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination report is complete, readjudicate 
the veteran's claim.  If such action does not 
resolve the claim, a Supplemental Statement of 
the Case should be issued to the veteran and 
his representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


